Title: From Alexander Hamilton to Patrick Dennis, [16 July 1778]
From: Hamilton, Alexander
To: Dennis, Patrick


[Haverstraw Bay, New York, July 16, 1778]
D Sir
A considerable fleet of french men of war, chiefly ships of the line, has just arrived at Sandy Hook, under the command of Admiral Count D’Estaing. As the Admiral is a stranger, and is come for the purpose of co-operating with us against the Enemy, it is absolutely necessary that he should be attended by some Gentlemen of intelligence and who possess an accurate knowledge of the Coast and harbours. His Excellency General Washington is persuaded you answer this description in every part; and I am directed by him to request you in his name, if circumstances will permit, to go on board the Admiral as early as possible. Your services may be the most important and interesting and such as will give you a just claim to the thanks and notice of your Country. If you can remain with the fleet during their operations in this Quarter it will be infinitely desireable; but if you can not, it will still be of importance for you to see the Count D’Estaing as you may inform him of several points which he may wish to know. His Excellency would have written to you himself upon this subject, but he was under the necessity of leaving Head Qrs early this morning, to visit the posts above on the River. This letter, shewn to the Count D’Estaing will be, I trust a sufficient introduction of you.
I am D Sir Yr: Most Obed. Servant

Alex Hamilton   Aid de Camp
Head Qrs. Haverstraw Bay July 16: 1778
Capt Dennis
in the Neighbourhood of Baskinridge Jersey

 